  Case 16-00331         Doc 81     Filed 02/14/19 Entered 02/14/19 10:05:51              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-00331
         MARY E. IVERSON

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/06/2016.

         2) The plan was confirmed on 06/27/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
06/06/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 01/14/2019.

         6) Number of months from filing to last payment: 35.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-00331      Doc 81       Filed 02/14/19 Entered 02/14/19 10:05:51                   Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor            $297,000.00
       Less amount refunded to debtor                            $0.00

NET RECEIPTS:                                                                             $297,000.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                $13,820.40
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                           $13,820.40

Attorney fees paid and disclosed by debtor:               $4,000.00


Scheduled Creditors:
Creditor                                     Claim         Claim         Claim        Principal        Int.
Name                               Class   Scheduled      Asserted      Allowed         Paid          Paid
AMERICAN HONDA FINANCE CORP    Secured        6,005.00     16,478.62     16,478.62            0.00         0.00
AT& T UNIVERSAL CREDIT CARD    Unsecured           0.00           NA            NA            0.00         0.00
BANK OF AMERICA                Unsecured           0.00           NA            NA            0.00         0.00
BANK OF AMERICA                Unsecured           0.00           NA            NA            0.00         0.00
CITI                           Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Secured             0.00           NA            NA            0.00         0.00
COOK COUNTY TREASURER          Unsecured           0.00           NA            NA            0.00         0.00
DITECH FINANCIAL               Secured      117,000.00    113,591.82           0.00     34,762.16          0.00
DITECH FINANCIAL               Secured              NA       2,984.53      2,698.13           0.00         0.00
DITECH FINANCIAL               Unsecured            NA            NA         299.94           0.00         0.00
FIRST FEDERAL S & L            Secured              NA            NA       3,700.00           0.00         0.00
FIRST FEDERAL S & L            Secured      113,750.00            NA            NA      39,096.00          0.00
JPMORGAN CHASE BANK NATIONAL   Secured      121,000.00    118,134.78           0.00     31,113.33          0.00
JPMORGAN CHASE BANK NATIONAL   Secured              NA       1,948.22      1,948.22           0.00         0.00
NEW PENN FINANCIAL LLC         Secured              NA       4,171.33      4,171.33           0.00         0.00
NEW PENN FINANCIAL LLC         Secured      232,643.00    228,978.00           0.00     56,838.86          0.00
PNC MORTGAGE                   Secured      184,499.00    244,547.00           0.00     53,389.48          0.00
PNC MORTGAGE                   Secured              NA     37,547.26     37,547.26            0.00         0.00
PNC MORTGAGE                   Unsecured     92,501.00            NA            NA            0.00         0.00
QUICKEN LOANS INC              Secured      115,000.00    118,000.00    118,000.00      56,551.42    11,428.35
QUICKEN LOANS INC              Unsecured     30,000.00            NA            NA            0.00         0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 16-00331     Doc 81     Filed 02/14/19 Entered 02/14/19 10:05:51                Desc Main
                                 Document Page 3 of 4



Scheduled Creditors:
Creditor                                  Claim        Claim        Claim       Principal       Int.
Name                            Class   Scheduled     Asserted     Allowed        Paid          Paid
SANTANDER CONSUMER USA      Secured       13,300.00    12,613.09    12,613.09           0.00        0.00


Summary of Disbursements to Creditors:
                                                        Claim          Principal               Interest
                                                      Allowed              Paid                   Paid
Secured Payments:
      Mortgage Ongoing                           $118,000.00       $271,751.25           $11,428.35
      Mortgage Arrearage                          $50,064.94             $0.00                $0.00
      Debt Secured by Vehicle                     $29,091.71             $0.00                $0.00
      All Other Secured                                $0.00             $0.00                $0.00
TOTAL SECURED:                                   $197,156.65       $271,751.25           $11,428.35

Priority Unsecured Payments:
       Domestic Support Arrearage                       $0.00              $0.00                $0.00
       Domestic Support Ongoing                         $0.00              $0.00                $0.00
       All Other Priority                               $0.00              $0.00                $0.00
TOTAL PRIORITY:                                         $0.00              $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                           $299.94              $0.00                $0.00


Disbursements:

       Expenses of Administration                      $13,820.40
       Disbursements to Creditors                     $283,179.60

TOTAL DISBURSEMENTS :                                                               $297,000.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-00331         Doc 81      Filed 02/14/19 Entered 02/14/19 10:05:51                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/14/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
